Citation Nr: 1705133	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  13-33 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES


1.  Entitlement to service connection for peripheral vascular disease (PVD) (claimed as right leg amputation), to include as secondary to service-connected disabilities.

2.  Entitlement to a temporary total rating based on surgery necessitating convalescence (TTR) based on surgery necessitating convalescence, under the provisions of 38 C.F.R. § 4.30, following a right leg amputation.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board notes that in November 2016, the Board obtained an expert opinion from the Veteran Health Administration (VHA).  The case has now been returned to the Board for appellate review.

The issues of entitlement to a temporary total rating based on surgery necessitating convalescence and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's service-connected diabetes mellitus, type II, contributed to the worsening of the Veteran's peripheral vascular disease.



CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

As the Board's decision to grant service connection for peripheral vascular disease (PVD) herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Board notes that an outside medical opinion was obtained in November 2016.  The Board finds that although the Veteran did not receive a 60-day notice letter with a copy of the medical opinion, this was harmless error as the Board's decision constitutes a complete grant of the benefits sought on appeal.


II.   Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arteriosclerosis, cardiovascular-renal disease, and myocarditis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Contentions

The Veteran contends that his peripheral vascular disease (PVD) was caused by his service-connected disabilities.  The Veteran is service-connected for ischemic heart disease (IHD) and diabetes mellitus, type II. 

Facts

The Veteran's service treatment records do not show any complaints, events, or diagnoses related to PVD.

Private treatment records from May 2006 contain a secondary diagnosis of severe peripheral vascular disease, 33 years after service. 

VA treatment records from February 2011 indicate that the Veteran's PVD was severe and ultimately caused an above the knee amputation of the Veteran's right leg.

In a January 2014 letter, the Veteran's treating physician's assistant indicated that it was at least as likely as not that the Veteran's coronary artery disease (which is encompassed by IHD) was present at the time his PVD occurred, but was asymptomatic at the time.

On VA examination in November 2015, it was noted that the Veteran was diagnosed with PVD in June 2011.  He reported burning in his left leg and it felt like it was on fire.  He stated that the pain increased in the two months prior to his examination but began in the mid 2000's prior to his right leg amputation.  He reported that his left foot had increased sensation around the ankle, posterior calf, and lateral toes.  He stated that he also had phantom pain in his right stump which had not responded to medication but could go away for several months.  He reported that his stump goes to sleep when he lays on his right side and that he suffers from constant restless leg syndrome in his left leg.  On examination, the examiner stated that the Veteran experienced mild constant pain and moderate intermittent pain in his right and left lower extremities; mild paraethsias and/or dysesthesias in his right lower extremity and moderate in his left; mild numbness in his right lower extremity and moderate in his left; and had difficulty bearing weight on his left leg.  The examiner indicated that it was possible for the Veteran to use crutches at home; however, he mostly used a wheelchair or scooter for mobility.  

Regarding a nexus, the examiner opined that the Veteran's PVD is less likely than not proximately due to or the result of the Veteran's service connected ischemic heart disease (IHD).  The examiner noted that after careful literary review of all available medical documentation, the evidence does not support a causal link between the Veteran's IHD, which was presumptively granted due to herbicide exposure while serving in Vietnam, and the Veteran's PVD.  The examiner stated that given the Veteran's poorly controlled atherosclerosis, chronically elevated triglycerides, poor diet, obesity, continued smoking, uncontrolled hypertension, and the fact that the Veteran had multiple surgical procedures prior to and after his IHD became symptomatic (currently asymptomatic with no signs of ischemia), it was his opinion that it is less likely than not that any PVD of the right and left lower extremities was aggravated by the Veteran's service-connected IHD.  The examiner noted that the Veteran's PVD diagnosis and treatment by the VA was 6 years prior to his diagnosis and treatment for IHD and in excess of 16 years after the Veteran's claims of leg claudication symptoms.

In November 2016, a VHA opinion was obtained to discuss the medical relationship between the Veteran's service-connected diabetes mellitus, type II, and his PVD.  Based on a full review of the Veteran's claims file, the examiner stated that the Veteran's diagnosis of diabetes mellitus was not made until 2012 and therefore it was less likely than not to be present to the extent in 2000 to serve as a causative agent for the Veteran's PVD.  As rationale, the examiner stated that although diabetes mellitus is a risk factor for the development of PVD, it was not diagnosed until 12 years after the diagnosis of PVD.  Diabetes mellitus is not usually described as being asymptomatic or symptomatic, but rather, presenting with or without complications of the disease.  The examiner additionally opined that it is less likely than not that the Veteran's PVD was caused by his active duty service, to include exposure to herbicides.  The examiner stated that PVD is not noted to be associated with Agent Orange.  The examiner additionally opined that it is more likely than not that the Veteran's diabetes mellitus, type II, contributed to the worsening of the Veteran's PVD, which ultimately caused his leg amputation.  The examiner stated that diabetes is a risk factor for PVD, and when uncontrolled, complicates the management and outcomes of PVD.

Analysis

At the outset, the Board notes that the Veteran has a current diagnosis of PVD, as evidenced by VA treatment records.  Thus the first element of service connection is met.

Because there was no indication of PVD upon clinical examination at discharge from service, the Board is precluded from finding incurrence during service.  In addition, as there is no evidence of PVD within a year following the Veteran's discharge from service, and he has not alleged continuity of symptomatology, his subsequently diagnosed PVD cannot be presumed under the law to have had its inception during service.  In other words, absent evidence of PVD symptoms during service, or within one year of service, governing law dictates that the disability did not have its inception during service and cannot be presumed under the law to have had its inception during service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

Additionally, with regard to the issue of presumptive service connection, the Board notes that in the November 2016 VHA opinion, the examiner stated that PVD is not noted to be associated with Agent Orange and thus, it is less likely than not that the Veteran's PVD was caused by his active duty service, to include exposure to herbicides in service.  There is no other opinion of record.  Therefore, service connection on a presumptive basis is not warranted.

Turning to secondary service connection, the Veteran contends that his PVD was caused by his service-connected disabilities, to include diabetes mellitus and IHD.

With regard to whether the Veteran's IHD caused or aggravated the Veteran's PVD, the Board notes that the November 2015 examiner opined that the Veteran's PVD is less likely than not proximately due to or the result of the Veteran's service-connected IHD.  As this opinion provides a clear conclusion with supporting data, and a reasoned medical explanation connecting the two, the Board finds this examination report to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

With regard to whether the Veteran's service-connected diabetes mellitus caused or aggravated the Veteran's PVD, the November 2016 VHA examiner found that it is more likely than not that the Veteran's diabetes mellitus contributed to the worsening (aggravated) the Veteran's PVD.  The examiner stated that diabetes mellitus is a risk factor for PVD and when uncontrolled, complicates the management of PVD.  As this opinion provides a clear conclusion with supporting data, and a reasoned medical explanation connecting the two, the Board finds this examination report to be highly probative.  Id.  There is no other contrary opinion of record.

Thus, after considering the totality of the evidence, the Board finds that, when resolving all reasonable doubt in favor of the Veteran, service connection for PVD is warranted as secondary to the Veteran's service-connected diabetes mellitus.  Although the Veteran was diagnosed with PVD prior to diabetes mellitus, the medical evidence shows that diabetes mellitus is a risk factor for, and complicates the management of, PVD and thus has more likely than not contributed to the worsening of the Veteran's PVD.  Accordingly, service connection for PVD on a secondary basis is warranted.


ORDER

Entitlement to service connection for PVD is granted.



REMAND

While the Board regrets the additional delay, the remaining issues must be remanded for further development.  

First, the Board notes that assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim of service connection.  38 C.F.R. §§ 4.29, 4.30.  In this regard, the Veteran may be entitled to a temporary total rating based on treatment requiring convalescence in connection with his right leg amputation, which was as a result of his service-connected PVD.  Thus, this issue must be considered by the RO in the first instance.

Additionally, the issue of TDIU is inextricably intertwined with the initial rating to be assigned for the Veteran's now service-connected PVD (claimed as right leg amputation), which is determined by the RO.  See 38 U.S.C.A. § 7104 (2016).  The assignment of an initial rating may affect the Veteran's entitlement to TDIU, particularly in light of the fact that the Veteran does not currently meet the schedular criteria.  Thus, action on this claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, including the initial rating to be assigned for the Veteran's service-connected PVD, entitlement to a temporary total rating based on convalescence, and entitlement to a TDIU.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


